Exhibit REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 26, 2008, by and among LML PAYMENT SYSTEMS, INC., a Yukon corporation(the “Company”), and the buyer named on the signature page hereto (the “Buyer”). WHEREAS: A.In connection with the Securities Purchase Agreement by and among the parties hereto of even date herewith (the “Securities Purchase Agreement”), the Company has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to issue to the Buyer an aggregate amount of 4,000,000 shares of common stock (the “Buyer’s Common Stock”). B.To induce the Buyer to execute and deliver the Securities Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute(collectively, the “Securities Act”), and applicable state securities laws. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Buyer hereby agree as follows: 1.DEFINITIONS. Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities Purchase Agreement.As used in this Agreement, the following terms shall have the following meanings: (a)“Closing” means the day that the transactions contemplated by the SecuritiesPurchase Agreement are closed. (b)“Effectiveness Deadline” means, with respect to the Registration Statement required to be filed hereunder, the 60th calendar day following the date filed, provided, however, in the event the Company is notified by the U.S. Securities and Exchange Commission (“SEC”) that a Registration Statement will not be reviewed or is no longer subject to further review and comments, the Effectiveness Date as to such Registration Statement shall be the fifth Trading Day following the date on which the Company is so notified if such date precedes the date required above. (c)“Filing Deadline” means, with respect to the Registration Statement required hereunder, the earlier of (i) the 15th calendar day following the date the Company files on Edgar its form 10-K for the fiscal year ended March 31, 2008, and (ii) one hundred (100) calendar days after the Closing. (d)“Person” means a corporation, a limited liability company, an association, a partnership, an organization, a business, an individual, a governmental or political subdivision thereof or a governmental agency. (e)“Prospectus” means the prospectus included in a Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by a Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. (f)“Registrable Securities” means all of the Buyer’s Common Stock. (g)“Registration Statement” means the registration statement required to be filed hereunder and any additional registration statements contemplated by Section 3(c), including (in each case) the Prospectus, amendments and supplements to such registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in such registration statement, each a “Registration Statement”. (h)“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act, as such Rule may be amended from time to time, including applicable SEC staff interpretations, or any similar rule or regulation hereafter adopted by the SEChaving substantially the same purpose and effect as such Rule. (i)“SEC” means the United States Securities and Exchange Commission. (j)“Trading Day” means a day when the principal trading market where the Company’s common stock is listed for trading is open for trading, currently the NASDAQ Capital Market. 2.REGISTRATION. (a)On or prior to the Filing Deadline, the Company shall prepare and file with the SEC a Registration Statement on Form S-1 (or, if the Company is then eligible, on Form S-3) covering the resale of the maximum number of the Registrable Securities as is permitted under Rule 415.The Registration Statement shall contain the “Selling
